Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests an electronic device comprising: 
at least one eye tracking sensor configured to obtain view information corresponding to viewing direction of eyes of a user; 
a camera; 
a tilting unit configured to adjust a direction of the camera; 
a memory storing one or more instructions; and at least one processor configured to execute the one or more instructions to: 
obtain information about a gaze point of the user based on the obtained view information, the information about the gaze point of the user including depth information of the gaze point of the user; 
determine a region of interest (ROI) based on the information about the gaze point; 
determine a tilting angle of the camera based on the depth information of the gaze point of the user; 
obtain two or more images including the ROI by controlling the tilting unit such that the two or more images are obtained by the camera in a first direction and a second direction based on the determined tilting angle; and 
determine depth information of the ROI by using the obtained two or more images. 
Claim 10 recites similar limitations as in claim 1.  Claims 2 and 4-9 depend from claim 1.  Claims 11 and 13-18 depend from claim 10.  Accordingly, claims 1, 2, 4-11 and 13-18 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625